Registration No. 333-64304 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 1st Source Corporation (Exact name of Registrant as specified in its charter) Indiana 35-1068133 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 North Michigan Street South Bend, Indiana (Address of Principal Executive Offices) (Zip Code) 1st SOURCE CORPORATION 2 (Full title of the plan) JOHN B. GRIFFITH Copy to: Executive Vice President, General Counsel ERIC M. MOY, ESQ. and Secretary Barnes & Thornburg LLP 1st Source Corporation 11 S. Meridian Street 100 North Michigan Street Indianapolis, Indiana 46204 South Bend, Indiana 46601 (Name and address of agent for service) Telephone number, including area code, of agent for service: 574-235-2000 DEREGISTRATION OF UNSOLD SECURITIES 1st Source Corporation (the “Registrant”) is filing this Post-Effective Amendment No. 1 to Form S-8 to deregister the 2,157,087 shares (as adjusted for stock splits and dividends) of the Registrant’s common stock, no par value per share, that remain unsold as of the date hereof under the Registration Statement on Form S-8 (File No. 333-64304) filed on July 2, 2001. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of South Bend, and the State of Indiana, on this 18th day of February, 2014. 1ST SOURCE CORPORATION By: /s/ John B. Griffith John B. Griffith, Esq. Executive Vice President, General Counsel and Secretary
